UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ISAIAH KENNETH ROY,                 )
                                    )
                        Plaintiff,  )
                                    )
      v.                            )               Civil Action No. 13-1080 (ABJ)
                                    )
MICHAEL ASTRUE,                     )
Commissioner of the Social Security )
Administration, et al.,             )
                                    )
                        Defendants. )
____________________________________)


                                              ORDER

       On September 8, 2014, Magistrate Judge Alan Kay issued a Report and Recommendation

[Dkt. # 12] with respect to plaintiff’s motion for a judgment of reversal [Dkt. # 9], and

defendant’s motion for a judgment of affirmance [Dkt. # 10].            Magistrate Judge Kay

recommends that plaintiff’s motion be denied, and that defendant’s motion be granted. Sept. 8,

2014 Report & Recommendation at 24. The report advised the parties “that under the provisions

of Local Rule 72.3(b) of the United States District Court for the District of Columbia, any party

who objects to the Report and Recommendation must file a written objection thereto with the

Clerk of this Court within 14 days of the party’s receipt of this Report and Recommendation.”

Id. To date, no objections have been filed.

       It is therefore ORDERED that the Report and Recommendation [Dkt. # 12] is

ADOPTED in its entirety; and it is

       FURTHER ORDERED that plaintiff’s motion for a judgment of reversal [Dkt. # 9] is

DENIED; and it is